           0:20-cv-02592-JMC        Date Filed 11/20/20     Entry Number 73        Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    ROCK HILL DIVISION

     Federal Trade Commission,                  )        Civil Action No.: 0:20-cv-02592-JMC
                                                )
                             Plaintiff,         )
     v.                                         )
                                                )
     National Landmark Logistics LLC, also      )
     d/b/a UBS TRStar Systems, LLC;             )       STIPULATED PROTECTIVE ORDER
     National Landmark Service of United        )
     Recovery LLC; Liberty Solutions &          )
     Associates, LLC; LSA Processing System, )
     LLC; Silverlake Landmark Recovery          )
     Group, LLC; Jean Cellent, a/k/a Jean-      )
     Pierre Cellent, in his individual and      )
     corporate capacity; James Dennison, in his )
     individual and corporate capacity; and     )
     Eric Dennison, in his individual and       )
     corporate capacity,                        )
                                                )
                             Defendants.        )
     ___________________________________ )

            The court enters this protective order pursuant to Rules 26(c) and 5.2(e) of the Federal

     Rules of Civil Procedure and pursuant to the stipulation and agreement of the parties. (See ECF

     No. 71.)

I.      DEFINITIONS

        A. “Confidential Material” means any material that: (1) contains information that is not

            known to be in the public domain such as trade secrets, confidential commercial or

            financial information, or confidential research and development information; and (2)

            reasonably would cause specific or cognizable harm if disclosed publicly or to

            unauthorized persons.

        B. “Sensitive Personal Information” means any (1) Social Security number; (2) sensitive

            health-related data including medical records; (3) biometric identifier; or (4) any one or

                                                    1
        0:20-cv-02592-JMC          Date Filed 11/20/20      Entry Number 73        Page 2 of 8




         more of the following when combined with an individual’s name, address, or phone

         number: (a) date of birth, (b) driver’s license or other state identification number, or a

         foreign equivalent, (c) military identification number, (d) passport number, (e) financial

         institution account number, (f) credit or debit card number; or (5) other sensitive

         information relating to an individual entitled to confidential status under applicable law or

         by order of this court.

II.   DESIGNATING CONFIDENTIAL MATERIAL

      A. If a party has a good faith belief that material required to be produced in discovery contains

         Confidential Material and that good cause exists to overcome the presumption of public

         access to material obtained in pretrial discovery, the party must designate such material as

         follows:

         1. For paper materials, stamp “CONFIDENTIAL” on each page that contains

             Confidential Material.

         2. For electronically stored information, brand it as “CONFIDENTIAL” and mark the

             electronic storage medium “CONFIDENTIAL.”

         3. For deposition transcripts, identify the specific pages and line numbers that contain

             Confidential Material within 10 days of receipt of the final transcript. If any testimony

             is identified as Confidential Material during a deposition, absent agreement on the

             scope of confidentiality, the entire transcript shall be treated as confidential until 10

             days after the designating party’s receipt of the final transcript.

      B. The designating party must designate as confidential only those portions of materials that

         contain Confidential Material to the extent practicable. Mass or indiscriminate designation

         of materials as Confidential Material is prohibited.



                                                    2
         0:20-cv-02592-JMC         Date Filed 11/20/20      Entry Number 73         Page 3 of 8




       C. For materials over which the Receiver took exclusive possession, custody, or control

          pursuant to the Temporary Restraining Order (ECF No. 21), the Stipulated Preliminary

          Injunction as to the Liberty Solutions Defendants (ECF No. 57), or the Stipulated

          Preliminary Injunction as to the National Landmark Defendants (ECF No. 65) and which

          contain Confidential Material, the Receiver or any party may designate such materials as

          Confidential Material pursuant to the procedure set forth in Section II.A of this Order.

III.   CERTIFICATION OF GOOD FAITH DESIGNATIONS

       For each document production that contains Confidential Material, the party or the party’s

       counsel must provide a signed declaration at the time of production that: (A) certifies that

       information designated as Confidential Material contains information not known to be in the

       public domain; and (B) identifies the specific or cognizable harm that would result if the

       Confidential Materials were disclosed to the public or to unauthorized persons.

IV.    INADVERTENT FAILURE TO DESIGNATE CONFIDENTIAL MATERIALS

       An inadvertent failure to designate Confidential Material prior to disclosure does not preclude

       a subsequent designation, but a recipient’s prior disclosure of newly designated Confidential

       Material shall not violate this Order. In the event of subsequent designation of Confidential

       Material after disclosure, the parties shall cooperate to protect such material from future

       dissemination or public access.

 V.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

       A. Any party receiving Confidential Material may challenge the designating party’s

          confidentiality designation by sending the designating party a written objection that sets

          forth the objecting party’s basis for why the material is not confidential.

       B. Within 7 days of a written objection to the designation of Confidential Material, the



                                                    3
        0:20-cv-02592-JMC         Date Filed 11/20/20       Entry Number 73         Page 4 of 8




         designating party and the objecting party must meet and confer in good faith to resolve the

         objection.

      C. If the designating party and the objecting party are unable to resolve the dispute, the

         designating party must move the court for a protective order to uphold the confidentiality

         designation within 7 days of the meet and confer. Failure to seek a protective order within

         7 days of the meet and confer terminates confidential treatment for the material.

      D. The burden of establishing that the confidentiality designation is proper is on the

         designating party.

      E. Any person or entity receiving Confidential Material may use the procedures set forth in

         this section to challenge the designating party’s confidentiality designation.

VI.   PERMITTED DISCLOSURES OF CONFIDENTIAL MATERIALS AND SENSITIVE
      PERSONAL INFORMATION

      A. Confidential Material or Sensitive Personal Information may be disclosed only to:

         1. the court and court personnel;

         2. the parties’ counsel and the parties’ counsel’s designated employees;

         3. experts, consultants, contractors, or other persons consulted or retained by the parties

             or counsel to assist in this litigation (including their employees), provided that they sign

             Exhibit 1 or execute FTC Form X33-Nondisclosure Agreement for Contractors;

         4. any person (and his or her counsel) who had prior access to the Confidential Material

             or Sensitive Personal Information or participated in a communication that is the subject

             of the Confidential Material or Sensitive Personal Information;

         5. any other witnesses or persons whom the disclosing party believes in good faith may

             be witnesses (and their respective counsel), provided that they have signed Exhibit 1

             and, with respect to Confidential Material, under the following conditions:


                                                    4
  0:20-cv-02592-JMC         Date Filed 11/20/20       Entry Number 73         Page 5 of 8




       a. The party seeking to disclose the Confidential Material must, prior to disclosure,

           provide written notice to the designating party of its intent to disclose Confidential

           Material and identify the witness to whom Confidential Material will be disclosed;

       b. The designating party shall have 3 days from the date of the written notice to object

           to the proposed disclosure;

       c. If the designating party objects within the 3-day period, the party seeking the

           disclosure may not disclose the material to the witness, but may file a motion

           seeking court authorization to make such disclosure; and

       d. If the designating party does not object within the 3-day period, the party may

           disclose the Confidential Material to the witness identified in the written notice;

           and

   6. any other persons or entities as required by law or as authorized by this court.

B. Notwithstanding the limitations set forth in Section VI.A and subject to taking appropriate

   steps to preserve confidentiality, the FTC may disclose Confidential Material or Sensitive

   Personal Information to other governmental entities, as provided by 16 C.F.R. §§ 4.9–4.11,

   15 U.S.C. §§ 46(f) and 57b-2, or as otherwise authorized or required by law. Such entities

   include officers and employees of Federal or State law enforcement agencies (including

   duly authorized employees of the FTC) and congressional committees.

C. Notwithstanding the limitations set forth in Section A and subject to taking appropriate

   steps to preserve confidentiality, the Receiver may disclose Confidential or Sensitive

   Personal Information to:

   1. state or federal agencies, including the Internal Revenue Service and law enforcement

       agencies, as necessary to fulfill the Receiver’s duties in this action; or



                                              5
          0:20-cv-02592-JMC          Date Filed 11/20/20      Entry Number 73         Page 6 of 8




           2. other persons when necessary to protect the interests of the Receivership Estate.

           To the extent practicable, the Receiver shall provide advance notice to all parties prior to

           any disclosure pursuant to this subsection.

VII.    USE OF CONFIDENTIAL MATERIAL IN LITIGATION

        A party seeking to file Confidential Material publicly either must redact such material before

        filing or file such material under seal concurrently with a motion to seal the material, unless

        the designating party consents to the public filing of such material or the court orders that such

        material may be filed publicly.

VIII.   USE OF SENSITIVE PERSONAL INFORMATION IN LITIGATION

        No party may publicly disclose any Sensitive Personal Information without prior approval of

        this court. A party seeking to file Sensitive Personal Information publicly in the docket of any

        action must redact such information before filing, unless the Sensitive Personal Information is

        relevant and necessary for the court’s understanding of the issues presented.            In such

        circumstances, a party must file any unredacted Sensitive Personal Information under seal

        concurrently with a motion to seal the information.

 IX.    TREATMENT OF CONFIDENTIAL MATERIALS AND SENSITIVE PERSONAL
        INFORMATION AFTER LITIGATION

        A. Within 60 days of final resolution of all claims asserted in this action, all parties, experts,

           contractors, consultant, or other person retained by any party to assist in this litigation, as

           well as any witness or non-party, must destroy or return all Confidential Material and

           Sensitive Personal Information they obtained during the course of the litigation, except as

           follows:

           1. Designating parties may maintain copies of all of their own Confidential Material and

               Sensitive Personal Information.


                                                      6
     0:20-cv-02592-JMC         Date Filed 11/20/20       Entry Number 73       Page 7 of 8




      2. The FTC shall retain, return, or destroy Confidential Material or Sensitive Personal

          Information in accordance with 16 C.F.R. § 4.12, and may retain such information to

          assist with other ongoing law enforcement matters or policy or research matters

          consistent with the FTC’s mission, provided that the FTC continues to take all

          appropriate steps to protect the confidentiality of the materials.

      3. Any law enforcement agency other than the FTC that has received copies of any

          Confidential Material or Sensitive Personal Information may retain such information

          to assist with other ongoing law enforcement matters, provided that the law

          enforcement agency continues to take all appropriate steps to protect the confidentiality

          of the materials.

      4. Any congressional committee may maintain copies of Confidential Materials and

          Sensitive Personal Information obtained from the FTC as required under 15 U.S.C. §

          57b-2 and 16 C.F.R. § 4.11(b).

   B. This Order continues to govern Confidential Material and Sensitive Personal Information

      after the conclusion of the case, absent further order of the court.

      IT IS SO ORDERED.


                                                          United States District Judge
November 20, 2020
Columbia, South Carolina




                                                7
        0:20-cv-02592-JMC         Date Filed 11/20/20      Entry Number 73        Page 8 of 8




                                             EXHIBIT 1

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

 FEDERAL TRADE COMMISSION,
                                                        Civil Action No. 0:20-cv-02592-JMC
          Plaintiff,
                                                        ACKNOWLEDGEMENT TO BE
          v.                                            BOUND BY PROTECTIVE ORDER
 NATIONAL LANDMARK LOGISTICS
 LLC, et al.,

          Defendants

        I, _______________, acknowledge that I have been provided with a copy of the Stipulated

Protective Order entered in this action, I have reviewed it and understand its terms, and I agree to

be bound by its terms and be subject to the jurisdiction of this Court in all matters relating to the

Protective Order.

        I will treat all Confidential Material and Sensitive Personal Information, as defined in the

Protective Order, strictly in accordance with the terms set forth in the Protective Order. I will not

share Confidential Material or Sensitive Personal Information with any unauthorized individual or

entities, other than my counsel. I acknowledge that any unauthorized use or disclosure of such

materials by me may constitute contempt of court.

         I declare under penalty of perjury that the foregoing is true and correct.


Date:                                          __________________________________
                                               Signature


                                               __________________________________
                                               Print Name




                                                   8
